Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 1 of 10




                                                            ϴͬϮϯͬϮϬϮϭ
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 2 of 10
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 3 of 10
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 4 of 10
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 5 of 10
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 6 of 10
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 7 of 10




                                            8/20/2021
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 8 of 10




 "VHVTU 
                            Hon. Stewart D. Aaron
                            United States Magistrate Judge
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 9 of 10
Case 1:20-cv-11113-VM-SDA Document 29 Filed 08/23/21 Page 10 of 10
